Suit by E.O. Adams against B.H. McMickle. From a decree for plaintiff, defendant appeals.
AFFIRMED AND REMANDED. REHEARING DENIED.
Suit for a decree requiring defendant, who was the plaintiff in a claim and delivery action against plaintiff herein, to accept the value of certain personal property consisting of buildings as found by the verdict of the jury in said action of claim and delivery and the costs awarded therein or the amount unpaid upon a conditional sales contract therefor in full settlement and discharge of the judgment in said action. A motion to strike parts of plaintiff's amended complaint having been denied and a demurrer thereto having been overruled, defendant declined to plead further, whereupon a decree in favor of plaintiff was rendered from which defendant appeals.